DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 13-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al (henceforth referred to as  “Shu”) (US 20170047896 A1, of record).

    PNG
    media_image1.png
    343
    577
    media_image1.png
    Greyscale

Figure 4A of Shu
Regarding claims 1, 6, 16 & 20, Shu (i.e. Figs. 4A, 4B, 4C) discloses a chopper amplifier (40) with compensation for intermodulation distortion/method, the chopper amplifier comprising: a main signal channel comprising: input chopping switches (20A-1) configured to chop an input signal (IN) to generate a chopped input signal; an amplifier (22-1, §0064) configured to amplify the chopped input signal to generate an amplified signal; and output chopping switches (20B-1) configured to chop the amplified signal to generate a chopped output signal (outchopA); and a distortion compensation channel (a network includes amplifier 22-2, capacitors 37-2, 38-2, 34-2 and 36-2) configured to receive the input signal, and to provide compensation for intermodulation distortion arising from a delay of the amplifier (§0042, Figs. 4B & 4C where glitches presented in Out A and Out B), which results in the intermodulation distortion being removed or lowered). Regarding claim 6, the distortion compensation channel (a network includes amplifier 22-2, capacitors 37-2, 38-2, 34-2 and 36-2) does not include any chopping switches.
Regarding claims 2 & 17, Shu discloses further comprising a plurality of output selection switches ( control 42 being used to control switches and MUX circuits, wherein ping control signal controls the MUX circuits 44A, 44B to selected outA or OutB of Fig.4A: ping 1 selects outA and ping 0 selects out B as shown in Fig.4B) configured to select the chopped output signal during a first phase and to select an output signal of the distortion compensation channel in a second phase. 
Regarding claims 3 & 18, Shu discloses the output chopping switches (Mux 44A and MUX 44B) are controlled by a chopping clock signal (ping can be clock signal, §0050; ChopA of Fig. 4A and ping signal selects the compensation channel when the chopping clock signal transition as shown in Fig. 4B), the second phase occurring in response to a transition of the chopping clock signal.
Regarding claim 5, Shu discloses wherein the distortion compensation channel includes a replica of the amplifier (Fig. 4A, amplifier 22-2 is similarly as amplifier 22-1).
Regarding claims 7 & 8, Shu discloses the distortion compensation channel includes a replica of the main signal channel (Fig. 4A, main channel (the top path) and the distortion compensation channel (the bottom path) are identical). In regards to claim 8, Shu further discloses a timing of the distortion compensation channel is staggered from a timing of the main signal channel (see Fig. 4B).
Regarding claims 9 & 19, Shu discloses the chopped output signal settles during the second phase, and the output signal of the distortion compensation channel settles during the first phase (Fig. 4B and Fig. 4C, clearly show that OutA is setting during the phase were ping is 0 and that Out B is setting the phase were ping is 1).
Regarding claim 10, where an integration stage having an input coupled to the output selection switches (the out of Fig. 4A can be used to drive any downstream circuit, not shown).
Regarding claim 13, Shu further discloses the main signal channel is auto- zeroed during a portion of the second phase, and the distortion compensation channel is auto- zeroed during a portion of the first phase (see Fig. 4A & 5 and related text, §0075, auto-zero pulses that can be asserted at times corresponding to the power down signals PDA and PDB of FIG. 5, i.e. The auto-zero phase of each channel can take place when the channel is inactive and the output of the ping-pong amplifier can remain continuous. Thus, in second phase the main signal channel would be autozeroed and vice versa).
Regarding claim 14, Shu discloses comprising a plurality of distortion compensation channels one each with the plurality of main chopper amplifiers (§0005), the plurality of distortion compensation channels operating with interleaved timing (§0046, multiplexing outputs of two or more parallel chopper amplifiers that are coupled in paths between a shared input and a common output which essentially suggests Interleaved timing).
Claims 1, 15-16 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pertijs (US 7834685 B1, of record).

    PNG
    media_image2.png
    408
    858
    media_image2.png
    Greyscale

Figure 1 of Pertijs
Regarding claims 1, 15-16 & 20, Pertijs (Figs. 1 & 2) discloses a chopper amplifier (100) with compensation for intermodulation distortion/method, the chopper amplifier comprising: a main signal channel comprising: input chopping switches (110) configured to chop an input signal (Vin) to generate a chopped input signal; an amplifier (102) configured to amplify the chopped input signal to generate an amplified signal; and output chopping switches (126) configured to chop the amplified signal to generate a chopped output signal (Iout); and a distortion compensation channel (Fig. 1, a network includes amplifier 104, chopper 114, 116, 132, 124, 136, 128) configured to receive the input signal, and to provide compensation for intermodulation distortion arising from a delay of the amplifier (see paragraph [0042 and also see Figs. 4B & 4C where glitches presented in Out A and Out B], which results in the intermodulation distortion being removed or lowered) (See column 5, line 6-21 “In addition, spikes caused by the finite bandwidth of the transconductance stages 102-104 can be reduced or prevented in the output signal Iout using the switches 134-136. Prior to closing various ones of the polarity switches 126-128 during the amplification phase, a settling phase may occur where the switches 134-136 are closed. This dumps the output current of the transconductance stages 102-104. As a result, transients that might otherwise cause spikes in the output of the amplifier 100 can be dissipated. When the output current of each transconductance stage 102-104 has settled to its final value, the transconductance stage can be coupled to the output of the amplifier 100 by its corresponding switches 126-128. Provided the settling phases are sufficiently long compared to the settling time of the transconductance stages 102-104, the transients that remain at the output of the amplifier 100 can be negligible” and also, Fig.2 shows that the output of the compensation channel is selected when the amplifier of first channel is settling, thereby removing glitches). Regarding claim 15, the amplifier is an operational transconductance amplifier (OTA) (the amplifier 100 as shown in Fig. 1 includes two stages, each of which includes a transconductance stage 102 & 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shu.
Regarding claim 4, Shu teaches all of limitations as applied in claim 3 as set forth in the rejection of record except for  the second phase is shorter than the first phase.
However, it is obvious that the specification of  second phase being shorter than the first phase is merely a design choice for obtaining an optimum operating parameter to achieve a desired result of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to configure the second phase shorter than the first phase as part of optimization routine.
Allowable Subject Matter
Claims 11 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above-mentioned claims are allowable because the closest prior art Shu does not explicitly teach.
- a main amplifier, wherein an output of the integration stage controls an input offset of the main amplifier (Claim 11).  
- a shorting switch configured to short a differential output of the output chopping switches during the second phase, the shorting switch having an on-state resistance about equal to an inverse of a transconductance of the integration stage (Claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843